—Appeal from a judgment of the Supreme Court (Castellino, J.), entered August 4, 2000 in Chemung County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for, inter alia, failure to exhaust administrative remedies.
Petitioner commenced this CPLR article 78 proceeding apparently seeking to compel respondent to expunge references to certain Family Court matters from his institutional records. Supreme Court dismissed the petition and we affirm. Inasmuch as petitioner failed to demonstrate that he exhausted his administrative remedies prior to commencing this proceeding, dismissal of the petition was warranted (see, Matter of Banks v Recore, 245 AD2d 906; Matter of Pickett v Long, 229 AD2d 802; see also, 7 NYCRR parts 5, 7).
Cardona, P. J., Mercure, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.